LORI SCHMID
                          Certified Shorthand Reporter
                               Hays County Court at Law
                           712 S. Stagecoach Trail, Suite 2292
                                San Marcos, Texas 78666
                                       512.393.7740
                                Lori.schmid@co.hays.tx.us
          {___________________________________________________________}



                                                                 Sent via e-mail
Mr. Chris Knowles
3rd Court of Appeals                                             October 6, 2015


IN RE: Appellate Cause No.: 03-15-00375-CV; Trial Court Cause No. 15-0173; Robert M.
Zapata, Appellant v Bank of America, N.A., Appellee



Dear Mr. Knowles:

After speaking with Appellant’s attorney, James Minerve, to inquire about the
pending payment for the Reporter’s Record in the above-referenced matter, please
be advised that Mr. Minerve has cancelled his order of the Reporter’s Record and I
will, therefore, not be filing with the Third Court of Appeals.


Thank you.


Lori Schmid
Certified Shorthand Reporter